Case: 13-13239    Date Filed: 03/28/2014   Page: 1 of 3


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-13239
                             Non-Argument Calendar
                           ________________________

                            Agency No. A087-997-015


NIKHILKUMAR HASMUKHBHAI PATEL,

                                                                         Petitioner,

                                       versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.

                           ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                            ________________________

                                 (March 28, 2014)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Nikhilkumar Hasmukhbhai Patel, a native and citizen of India, petitions for

review of the order of removal and the decision affirming the denial of his
                Case: 13-13239   Date Filed: 03/28/2014    Page: 2 of 3


application for asylum, withholding of removal, and relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman or Degrading

Treatment or Punishment. See 8 U.S.C. §§ 1158, 1231. The Board of Immigration

Appeals affirmed the findings of the immigration judge that Patel’s accounts of

past persecution were not credible and that he had failed to establish that he was

likely to be tortured if he returned to India. We deny Patel’s petition.

      Patel abandoned any challenge he might have made to the denial of his

application for asylum. The immigration judge found Patel not credible based on

his different accounts of persecution in his statements to border patrol agents and

asylum officers, in his application, and in his testimony. Patel contested the

adverse credibility ruling in his appeal to the Board, where he argued that he was

“confused by many of the questions he was asked” about the inconsistencies, but in

his petition, Patel focuses exclusively on the merits of his requests for asylum and

withholding of removal. Patel abandoned his challenge to the adverse credibility

ruling. See Sepulveda v. U.S. Atty. Gen., 401 F.3d 1226, 1228 n.2 (11th Cir.

2005) (“When an appellant fails to offer argument on an issue, that issue is

abandoned.”).

       Substantial evidence supports the finding that Patel is unlikely to be

tortured if he returns to India. The record is bereft of evidence that Patel would

likely be tortured. See 8 C.F.R. § 208.16(c). Patel argues that he is entitled to


                                          2
              Case: 13-13239    Date Filed: 03/28/2014   Page: 3 of 3


relief based on information in his declaration, but we cannot consider a document

that Patel prepared after the Board dismissed his appeal. We are required to

“decide the petition only on the administrative record on which the order of

removal is based.” 8 U.S.C. § 1252(b)(4)(A).

      We DENY Patel’s petition for review.




                                         3